Title: From George Washington to Brigadier General William Smallwood, 13 January 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters [Valley Forge] 13 Jany 1778

Since writing to you this morning on the subject of the prize Brig Symetry, the Regulations of the Feild Officers of the division for conducting the Sale and disposing of the Cargo was laid before me with a letter from the Regimental Surgeons and Mates to Docr Cochran. These Gentlemen feel themselves so much hurt by the discrimination made by these Regulations between them and the Officers of the Division that they have sent in their Resignations.
As the common Guardian of the Rights of every Man in this Army I am constrained to interfere in this matter and to say that by the regulations a manifest injury is intended not only to the Gentlemen in the medical line, but to the whole Staff, who, provided the prize should be adjudged the sole property of the Captors, (a matter in my opinion not easily to be reconciled on principles of equity or reason) have undoubtedly as good a right to become purchasers in the first instance and to all other priviledges as any officers in the division.
For these Reasons therefore I desire that you will not proceed to a Sale or Distribution of any of the Articles except the Vessel till you have my further directions, and that you will as early as possible transmit me an inventory of the Baggage and Stores.
The letter to Congress is nevertheless to go on and you will please to forward it as speedily as possible.
